UNIFIED SERIES TRUST 2960 N. Meridian St. Suite 300 Indianapolis, Indiana 46208 February 6, 2012 Securities & Exchange Commission Division of Investment Management 450 5th Street, NW Washington, DC20549 Re:Unified Series Trust (“Registrant”) (SEC File Nos. 811-21237 and 333-100654) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Registrant hereby certifies that (1) the form of Prospectus and Statement of Additional Information with respect to the Appleseed Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 213 to the Registration Statement, and (2) the text of Post-Effective Amendment No. 213 has been filed electronically. If you have any questions or would like further information, please contact me at (317) 917-7030. Sincerely, /s/ John C. Swhear John C. Swhear Sr. Vice President
